Citation Nr: 1226348	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-35 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for traumatic brain injury with mixed tension headaches. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1995 to May 1998, January 2003 to November 2003, and June 2004 to December 2005.  
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted the Veteran's claim for service connection for traumatic brain injury with mixed tension headaches and assigned a 10 percent disability evaluation. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

In a September 2009 statement and in his September 2009 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran indicated that there was outstanding evidence in his case.  He indicated that he initially thought that his clinical records for neuropsychological testing over two days were at Brooke Army Medical Center but that he was informed that his records were located in Wilford Hall Medical Center in San Antonio.  There is no indication in the record that the RO attempted to obtain these records.  Because VA is on notice that there are records that may be applicable to the Veteran's claim for an increased rating, and because these records may be of use in deciding the claim, appropriate efforts should be made to obtain these records.  38 C.F.R. § 3.159 (c) (2011).  

Accordingly, the case is REMANDED for the following actions:

1. With any necessary assistance from the Veteran, obtain all outstanding relevant treatment records, to include specifically include neuropsychological testing records from Wilford Hall Medical Center in San Antonio.

All efforts to locate these records should be documented in the claims folder. 

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2011). 

2.  After completing the above action and any other development deemed necessary as a result of this remand, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


